     "'Ao24ss     (Rev. 12/11) Judgment in a Criminal Petty Case
                  Sheet 1


                                              UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                        v.                                            (For Offenses Committed On or After November I, 1987)

                  LUIS MIGUEL URETA-BUENO(!)                                       Case Number: 18cr04717-            B                                               ',\
                                                                                                                                   \, .. i   >·      : '   L,_   'I     ,)
                                                                                                                                                  .. '
                                                                                      ADAM DOYLE


    OGISTRATION NO. 72506298                                                       Defendant's Attorney            J        Cl,.     ·j\l.Q''. 2 ~--~01;~---' Ir
    THEDEFENDANT'                                                              c-:::(JUTi ._1,1JU0lh1l.--::Tu,-~_,i,l ('f1l\llA
                      '                                                        ,_.                                   [)f 1-u1Y
    ~ pleaded guilty to count(s) ONE OF THE SUPERSEDING MISDEMEANOR INFORMATI ;~..::'.---·-·----····-·" --~- ------ .. -
    D    was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         after a plea ofnot guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                   Count
    Title & Section                          Nature of Offense                                                                                    Number(s)
8 USC 1325; 18 USC 2                 ILLEGAL ENTRY (MISDEMEANOR); AIDING AND ABETTING (MISDEMEANOR)                                               ls




             The defendant is sentenced as provided in pages 2 through ___
                                                                         2 _ _ of this judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   ~ Count(s) underlying counts                                                  is   D    arel&J dismissed on the motion of the United States.
   ~ Assessment: $10 - WAIVED




   ~ Fine waived                                    D Forfeiture pursuant to order filed                                                     included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant1s economic circumstances.
                                                                                      NOVEMBER 20, 2018




                                                                                        NI ED STATES MAGISTRATE JUDGE

                                                                                                                                                           18cr04717-JLB
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment - Page _ _2__ of     2
DEFENDANT: LUIS MIGUEL URETA-BUENO(!)
 CASE NUMBER: 18cr04717-JLB
                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
           TIME SERVED.



     D Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     0    The defendant shall surrender to the United States Marshal for this district:
            Oat                                        Oa.m.         op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~~~~~~~
           0    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.


                                                                       RETURN
I have executed this judgment as follows:

          Defendant delivered on                                                           to

at                                                          with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL


                                                                             By - - - - - - - -UNITED
                                                                                          DEPUTY ---    - -MARSHAL
                                                                                                      STATES --------




                                                                                                                              18cr04717-JLB
